Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-9, 13-14, and 26, in the reply filed on 05/25/2021 is acknowledged.
Claims 38-40, 42, 44-46, and 49-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2021.
Claims 1-4, 6-9, 13, 14, 26, 38-40, 42, 44-46, and 49-50 remain pending in this application. 

Specification
The disclosure is objected to because of the following informalities: The phrase “…of the injection channel. injecting the liquid…” should read “…of the injection channel, injecting the liquid…” in paragraph [0022], line 7.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:  “the unicellular or multicellular organism” should read “unicellular or multicellular organisms” as established in claim 1 for proper consistency and antecedent basis.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 13, 14, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, claim 1 recites, “to immobilize the individual organism in fluid” in lines 8-9, which is unclear. Since “unicellular or multicellular organisms” is established in line 1 and “individual organisms” (plural) is established in line 7, it is unclear which element is being referred to for “individual organism” in lines 8-9. It is suggested to utilize consistent terminology if referring to the same element. Claims 2-4 and 6-9 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites “a chip” in line 2. Since “a microinjection chip” is established in claim 1, it is unclear if the chip of claim 7 is the same or different from the microinjection chip of claim 1. 
Regarding claim 13, claim 13 recites, “to immobilize the individual organism in fluid” in line 9, which is unclear. Since “unicellular or multicellular organisms” is established in lines 1-2 and “individual organisms” (plural) is established in line 8, it is unclear which element is being referred to for “individual organism” in line 9. It is suggested to utilize consistent terminology if referring to the same element. Claim 14 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 26, claim 26 recites, “to immobilize the individual organism in fluid” in line 9, which is unclear. Since “unicellular or multicellular organisms” is established in lines 1-2 and “individual organisms” (plural) is established in line 8, it is unclear which element is being referred to for “individual organism” in line 9. It is suggested to utilize consistent terminology if referring to the same element. 
Regarding claim 26, claim 26 recites the limitation "the microinjection pipette" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, claim 26 recites “a microinjection pipette” in the last line. Since “the microinjection pipette” is established in lines 10-11, it is unclear if the microinjection pipette in the last line is the same or different from the microinjection pipette in lines 10-11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20180078940 A1, hereinafter “Lee”).
Regarding claim 1, Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
a) an inlet port (Fig. 6, “inlet”; paragraph [0044]); 
b) an injection channel (Fig. 6, element 901, “Delivery Channel”), that does not comprise a microinjection port (Figs. 1B and 6 shows the delivery channel 901 without a microinjection port); and, 
c) a post injection reservoir (interpreted as the end portion of the microfluidic delivery channel as shown in Figs. 1B and 10, i.e. the last area of the channel before the outlet) wherein 
wherein the inlet port is adapted to be capable of sequentially moving individual organisms into the injection channel (paragraph [0047] teaches cells moving through the inlet port), which is adapted by size and applied pressure to immobilize the individual organism in fluid (Fig. 10 shows trapping of cells within injection channel), and 
the injection channel comprises a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.  
Note that the unicellular or multicellular organism and microinjection pipette are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 3, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the side wall is formed from a material (paragraph [0049], “PDMS”) that allows the microinjection pipette to enter and be removed without forming an opening (paragraph [0009]), and without breaking or clogging the microinjection pipette.

Note that the microinjection pipette is not positively recited structurally and is interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 4, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the side wall comprises a silicone polymer (paragraph [0049], “PDMS”).
Regarding claim 6, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer (paragraph [0049], “PDMS”).
Regarding claim 7, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the inlet port, the injection channel and the post injection reservoir are formed with a polymer material (paragraphs [0044]-[0045], “PDMS”) forming a chip (Fig. 1B) comprising the inlet port, the injection channel and the post injection reservoir.
Regarding claim 8, Lee teaches all of the elements of the current invention as stated above. Lee further teaches further comprising a pre-injection reservoir (Fig. 1B, “Filter Region”) connected in series to, and in fluid communication with, the inlet port and the injection channel (Fig. 1B shows the Filter Region connected in series to the inlet and the injection channel of the Single-Cell Array).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Okumus et al. (US 20150247790 A1, hereinafter “Okumus”) in view of Lee.
Regarding claim 1, Okumus teaches a microinjection chip (abstract, “microfluidic system”; Fig. 5) for injection of unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
a) an inlet port (Fig. 10A teaches an inlet port on the left side of the microfluidic system shown); 

c) a post injection reservoir (interpreted as the portion of the channel after the middle of the microfluidic system and before the outlet in Fig. 10A, i.e. the last area of the channel after passing the imaging device before the outlet) wherein the inlet port, the injection channel and the post injection reservoir are in fluid communication with each other (Fig. 10A); 
wherein the inlet port is capable of sequentially moving individual organisms into the injection channel (paragraph [0066] teaches cells can be introduced to be monitored one at a time), which is adapted by size and applied pressure to immobilize the individual organism in fluid (Figs. 1A-1C and 10A), and 
the injection channel comprises a side wall (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Okumus fails to teach the side wall is capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.
Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. 
Note that the unicellular or multicellular organism and microinjection pipette are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 3, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the side wall is formed from a material (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls) that is capable of allowing the microinjection pipette to enter and be removed without forming an opening, and without breaking or clogging the microinjection pipette (see reasoning above for claim 1 regarding capabilities of PDMS).
Note the limitations of the material are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.  

Regarding claim 4, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the side wall comprises a silicone polymer (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Regarding claim 6, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the silicone polymer comprises a polydimethylsiloxane (PDMS) elastomer (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls).
Regarding claim 7, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the inlet port, the injection channel and the post injection reservoir are formed with a polymer material (paragraph [0043], “PDMS”) forming a chip (Fig. 5) comprising the inlet port, the injection channel and the post injection reservoir.
Regarding claim 8, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches further comprising a pre-injection reservoir (interpreted as the portion of the channel before the middle of the microfluidic system and after the outlet in Fig. 10A, i.e. the first area of the channel after the inlet of the microfluidic system before passing the imaging device) connected in series to, and in fluid communication with, the inlet port and the injection channel (Fig. 10A).
Regarding claim 13, Okumus teaches a microinjection device (abstract, “microfluidic system”; Fig. 5) for injection of unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
a microinjection chip (Figs. 1A-1C, 4A, 5 and 10A) comprising:
a) an inlet port (Fig. 10A teaches an inlet port on the left side of the microfluidic system shown);
b) an injection channel (Fig. 10A shows channel in the middle of the microfluidic system near the imaging device; Fig. 1, element 110), that does not comprise a microinjection port (Fig. 5 shows the microfluidic system without a microinjection port); and, 
c) a post injection reservoir (interpreted as the portion of the channel after the middle of the microfluidic system and before the outlet in Fig. 10A, i.e. the last area of the channel after passing the imaging device before the outlet), wherein the inlet port, the injection channel and post injection reservoir are in fluid communication with each other (Fig. 10A); 
wherein the inlet port is capable of sequentially moving individual organisms into the injection channel (paragraph [0066] teaches cells can be introduced to be monitored one at a time), which is adapted to immobilize the individual organism in fluid (Figs. 1A-1C and 10A), and 
the injection channel comprises a side wall (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls); and, 
a backing (Fig. 4A, element 115; paragraph [0043], “cell covering element”) bonded to the microinjection chip forming a bottom to the inlet port, injection channel and post injection reservoir (Fig. 10A; paragraph [0043]).
capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.
Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Note that the unicellular or multicellular organism and microinjection pipette are not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 14, Okumus in view of Lee teach all of the elements of the current invention as stated above. Okumus further teaches wherein the backing comprises glass or .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee as applied to claim 1 above, and further in view of Yanik et al. (US 20100263599 A1, hereinafter “Yanik”).
Regarding claim 2, Okumus in view of Lee teaches all of the elements of the current invention as stated above. While Okumus teaches the side wall (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls) and that the side wall is a thin PDMS membrane that can deflect to seal against a cell covering element, Okumus fails to explicitly teach wherein the side wall has a thickness from 10 μm to 40 μm.
Yanik teaches a microfluidic chip for screening organisms (abstract). Yanik teaches the microfluidic chip comprises an injection channel (Fig. 7A, element 30), wherein the injection channel comprises a side wall (34, “flexible sealing membrane”). Yanik teaches the side wall is a thin PDMS membrane that can deflect capture organisms (paragraph [0044]), wherein the side wall has a thickness of 15 μm to 25 μm.
	Since Yanik teaches the use of flexible PDMS side walls in microfluidic channels, such as those discussed by Okumus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee to incorporate the teachings of Yanik to provide the side wall with a thickness from 10 μm to 40 μm. It would have been obvious to choose a thickness from 10 μm to 40 μm from a finite number of identified, predictable thicknesses for microfluidic walls, i.e. it would have been .

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lee in view of Cornaglia et al. (WO 2016063199 A1, hereinafter “Cornaglia”).
Regarding claim 9, Lee teaches all of the elements of the current invention as stated above. Note that the unicellular or multicellular organism are not positively recited structurally  and are interpreted as an intended use of the claimed microinjection chip and is given patentable weight to the extent which effects the structure of the claimed microinjection chip. Thus, Lee teaches the microinjection chip is capable of injection of unicellular or multicellular organisms, wherein the unicellular or multicellular organism is an embryo or oocyte.
However, in an interpretation that the unicellular or multicellular organism are positively recited, Lee fails to explicitly teach wherein the unicellular or multicellular organism is an embryo or oocyte.
Cornaglia teaches a microfluidic device for culture, selection and analysis of organisms (abstract) wherein the organisms comprises unicellular, multicellular organisms or cells (paragraph [0047]). Cornaglia teaches the organisms may be oocytes or embryos (paragraph [0047]).
Since Cornaglia teaches the use of oocytes or embryos as unicellular or multicellular organisms in microfluidic devices, such as those disclosed in Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee as applied to claim 1 above, and further in view of Cornaglia.
Regarding claim 9, Okumus in view of Lee teach all of the elements of the current invention as stated above. Note that the unicellular or multicellular organism are not positively recited structurally and are interpreted as an intended use of the claimed microinjection chip and is given patentable weight to the extent which effects the structure of the claimed microinjection chip. Thus, Okumus in view of Lee teach the microinjection chip is capable of injection of unicellular or multicellular organisms, wherein the unicellular or multicellular organism is an embryo or oocyte.
However, in an interpretation that the unicellular or multicellular organism are positively recited, Okumus fails to explicitly wherein the unicellular or multicellular organism is an embryo or oocyte.
Cornaglia teaches a microfluidic device for culture, selection and analysis of organisms (abstract) wherein the organisms comprises unicellular, multicellular organisms or cells (paragraph [0047]). Cornaglia teaches the organisms may be oocytes or embryos (paragraph [0047]).
.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Okumus in view of Lee and Ben-Yakar et al. (US 20160016169 A1, hereinafter “Ben-Yakar).
Regarding claim 26, Okumus teaches a microfluidic system (abstract, “microfluidic system”; Fig. 5) for microinjection of unicellular or multicellular organisms (paragraph [0066] teaches cells can be introduced into the system), comprising: 
a microinjection device (Figs. 1A-1C, 5 and 10A) comprising: 
a) an inlet port (Fig. 10A teaches an inlet port into the left side of the microfluidic system shown);
b) an injection channel (Fig. 10A shows channel in the middle of the microfluidic system near the imaging device; Fig. 1, element 110), that does not comprise a microinjection port (Fig. 5 shows the microfluidic system without a microinjection port); and, 
c) a post injection reservoir (interpreted as the portion of the channel after the middle of the microfluidic system and before the outlet in Fig. 10A, i.e. the last area of the channel 
wherein the inlet port is adapted to be capable of sequentially moving individual organisms into the injection channel (paragraph [0066] teaches cells can be introduced to be monitored one at a time), which is adapted to immobilize the individual organism in fluid (Figs. 1A-1C and 10A), and 
the injection channel comprises a side wall (Fig. 4A, element 105; paragraph [0047] teaches the microfluidic channel has PDMS walls); and,
d) a backing (Fig. 4A, element 115; paragraph [0043], “cell covering element”) bonded to the microinjection chip forming a bottom to the inlet port, the injection channel and the post injection reservoir (Fig. 10A; paragraph [0043]). 
Okumus fails to teach the side wall is capable of receiving the microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed and a microinjection pipette.
Lee teaches a microinjection chip (abstract; Figs. 1B, 6, 9, and 10) for injection of unicellular or multicellular organisms (paragraph [0014], “living cells”), comprising: 
an injection channel (Fig. 6, element 901, “Delivery Channel”) comprising a side wall (Fig. 9, side wall interpreted as “PDMS Film”) adapted to receive a microinjection pipette without a microinjection port and reseal when the microinjection pipette is removed (Fig. 9; paragraph [0009]).
Since Lee teaches a side wall comprising the same material of PDMS taught by Okumus, one of ordinary skill in the art would have appreciated that the side wall of Okumus is capable of receiving a microinjection pipette without a microinjection port and resealing when the microinjection pipette is removed.
Okumus in view of Lee fail to teach the microfluidic system comprising a microinjection pipette.
Ben-Yakar teaches microfluidic devices for the rapid and automated processing of samples (abstract) comprising microfluidic sample processing elements that can be used to rapidly and automatically manipulate the samples to improve throughput and quality of experiments involving organisms (abstract). Ben-Yakar teaches the microfluidic sample processing elements can be a device configured to perform microinjections into individual samples (paragraph [0093]). Ben-Yakar teaches that trapping or immobilizing organisms individually within a channel is necessary to facilitate manipulation of the organisms (paragraph [0222]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okumus in view of Lee to incorporate the teachings of Ben-Yakar to provide the microfluidic system with a microinjection pipette. Doing so would allow for additional manipulation of the organisms while benefiting from Okumus’ injection channel that is capable of immobilizing the organisms, which would improve analysis and versatility of the organisms.
Note the limitations of the microinjection chip, inlet port, injection channel, and side wall are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber (US 20060215155 A1) teaches a flow cell (abstract) wherein supplementary films that cover microchannels or reaction chambers have a thickness of 2 μm to 20 μm (paragraph [0059], 0.002 mm to 0.2 mm), which are customary thicknesses of films.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HENRY H NGUYEN/Examiner, Art Unit 1798 

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798